Citation Nr: 1428308	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Togus/Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claims for an increased rating for PTSD, and TDIU.

In February 2014, a Videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the Veteran's file.

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder, as well as a Veterans Benefits Management System (VBMS) folder associated with the Veteran's claims.  A review of the Virtual VA/VBMS claims processing system reveals VA treatment records dated through March 2014 and the June 2014 Board hearing transcript, pertinent to the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire period under appellate review, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected heart disability and PTSD prevents him from securing and following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the establishment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist:

In this case, the Board is granting in full the claim of TDIU.  Even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to that matter, such error was harmless and will not be further discussed. 

With regard to the claim for an increased rating, the Board notes that the Veteran indicated during his June 2014 Board hearing, that if he was granted a TDIU, he would be satisfied with the continued 50 percent rating for his PTSD.  See Page 30 of the hearing transcript.  Nevertheless, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2011, prior to the initial RO decision that is the subject of this appeal.  Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  The letter also included notice with respect to the Dingess requirements, of the type of evidence necessary to establish a disability rating and an effective date.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the electronic claims file, contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488.

Here, during the June 2014 Board hearing, the Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked.  The Veteran was also specifically asked questions concerning the severity of his PTSD.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issues.

Additionally, the Veteran was afforded VA examinations in February 2012, August 2012, and December 2013.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria, Factual Background, and Analysis:

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims (paper and electronic) file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating PTSD:

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD; however as noted above, the Veteran indicated during his June 2014 Board hearing, that he would be satisfied with the 50 percent rating if he was granted TDIU.  See Page 30 of the hearing transcript.

Historically, a June 2007 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  In September 2011, the Veteran submitted a claim for an increased rating for PTSD.  A February 2012 rating decision increased the rating for PTSD to 50 percent, and a July 2013 rating decision continued the 50 percent rating.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology throughout the appeal period does not meet the criteria for assignment of the next-higher 70 percent rating.

On February 2012 VA examination, the Veteran reported that he typically gets up in the morning and goes to the neighborhood store to have coffee and read the newspaper.  He indicated that while he is there he will "shoot the breeze" with other people who stop in the store.  He indicated that he did not socialize outside of that.  The Veteran reported that he experiences nightmares at least once a week and he wakes up feeling scared.  He indicated that his memory problems and sleep difficulties have worsened.  The Veteran reported that he continues to experience anxiety and restlessness; he remained easily irritated and angered; he reported experiencing intrusive distressed thoughts of his military service.  The examiner noted that the Veteran did not currently receive mental health counseling, although he was receiving psychotropic medication for anxiety.

Upon mental status evaluation, the Veteran was noted to be reasonably groomed; he was alert and oriented in all spheres; his attention and concentration was adequate; the Veteran's thoughts were logical, coherent, and well organized; there was no impairment of thought or communication; speech was intelligible; there were noted memory problems for both long and short term; the Veteran was able to attend to and carry out simple directions; he did not display any gross psychotic symptoms such as delusions or hallucinations; he did not report any suicidal or homicidal thoughts.  PTSD was diagnosed and the Veteran's GAF score was 58.  The examiner noted that the Veteran's PTSD showed a reduction in reliability and productivity.

On August 2012 VA DBQ evaluation, the examiner noted that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he does not have ongoing psychiatric care.  The examiner noted from a review of the claims file, it appears as if the Veteran has a worsening of disturbing flashbacks to his time in Korea; the Veteran reported an increase in nightmares; he was noted to be increasingly irritable; he reported that he did not always care for his hygiene.

Progress notes from the Lewiston Vet Center, dated from February 2013 to June 2013 show, among others, evaluation for PTSD.  During his sessions with Mr. W.K.M., the Veteran reported explosive anger.

On December 2013 VA examination, the Veteran reported that he has lived in Durham for the past 56 years with his wife and his youngest daughter.  He reported his relationships at home are "not too bad."  The Veteran reported that he is no longer sleeping together with his wife as a result of his restlessness and tendency to sleep for only 90 minutes at a time.  He reported that he spends his days sleeping on and off.  When he awakens he spends time watching television.  The Veteran reported that he will go to his mother's house once a week on the weekends.  He has eleven siblings and will visit them while he is there.  The Veteran indicated that he does not socialize because he finds that he would get easily angry and would end up having to leave.  He stated that he goes to the corner store to get coffee and read the paper, and there are certain people he can talk to without getting irritated.  The Veteran reported that he is not prescribed any medications for his mood or sleep difficulties. 

The VA examiner confirmed and continued the PTSD diagnosis and reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  
During the June 2014 Board hearing, the Veteran testified that he continues to have dreams and nightmares.  He indicated that he avoids John Wayne movies; he stated that he does not socialize with anyone anymore, except with his wife and mother; he stated that he was not currently taking any medication for PTSD.  The Veteran testified that he still angers easily.  The Veteran testified that he has not thought about committing suicide.

In light of this evidence, assignment of the next-higher 70 percent rating is not warranted here.  Indeed, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, the Board notes that his speech and thought processes were normal, he was fully oriented, and he was shown to have good hygiene and personal appearance.  Moreover, the VA examination results, show no indication of obsessional rituals which interfere with routine activities.   In most areas, the Veteran's symptoms appear to fall squarely within the criteria for a 50 percent rating.  For instance, when examined in 2012, the Veteran was able of socializing with others at his neighborhood store; he was alert and oriented in all spheres, there was no impairment of thought or communication.  He could attend to and carry out simple instructions and displayed no gross psychotic symptoms like delusions or hallucinations.  His GAF score was 58, which as noted above, is indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  These symptoms are not comparable to the symptoms described in the ratings for 70 or 100 percent which compensate for symptoms that result in occupational and social impairment with deficiencies in most areas, or when impairment is total.  

This evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, the evidence could be construed as indicating disturbance in motivation and mood, such symptom, standing alone, does not warrant an increased rating.  For example, later medical evidence shows that worsening flashbacks, and nightmares about his time in Korea, and was increasingly irritable, he is still able to maintain good relationships with his mother, spouse, and daughter.  Additionally, he is able to act logically in spite of his anger and irritability, as it was noted in December 2013.  He reported that he did not socialize, because angered easily and got up and left the situation.  This evidence does not rise to the level of a 70 or 100 percent rating under the criteria for PTSD.  There is no evidence of symptoms like deficiencies in most areas like family relations, judgment, thinking, and he has not exhibited suicidal thoughts or actions.  There have been no symptoms described that are similar to impaired impulse control or periods of violence.  Symptoms like gross impairment of thought processes or communication, and grossly inappropriate behavior have never been described.  There is no indication that the Veteran has been unable to perform activities of daily living.  

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms throughout this time period were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran is not currently working; he lives with his wife of over 40 years, and at times gets together with his mother, as well as his adult children.  

Thus, the psychiatric symptomatology throughout the entire appeal period is best contemplated by the current 50 percent disability rating.  The next higher, 70 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Code 9411.  "Staged ratings'"' are not warranted during this period of review because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505.

Extraschedular Consideration:

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the PTSD, the disability picture is not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order. 

TDIU:

The Veteran contends that his service-connected PTSD and ischemic heart disease (IHD) makes him unable to secure and follow substantially gainful employment.  The Veteran is currently service-connected for IHD (with a 60 percent disability rating effective from August 31, 2010); and PTSD (with a 50 percent disability rating effective from December 10, 2010).

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

The Board notes, however, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(a), for the purposes of meeting the two or more disability requirement, the Board notes the Veteran's IHD is rated at 60 percent, and the PTSD at 50 percent, for a combined rating of 80 percent.

The evidence, however, must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a February 2012 VA examination, the examiner noted that the Veteran last worked about 7 years ago in carpentry.  The examiner noted that due to his physical problems the Veteran was unable to do that work.  

July 2012 and August 2012 correspondence from the Vocational Rehabilitation Counselor documents that the Veteran meets the criteria for an employment handicap due to the fact that his service-connected disabilities contribute in substantial part to the vocational impairment.  He was found not able to achieve an employment goal.

In an August 2012 VA examination, the examiner noted that the Veteran's IHD has been stable since 1995 and therefore does not prevent him from working in his usual occupation.

In March 2013 correspondence, H.H., M.D. noted, in pertinent part, that the Veteran's PTSD symptoms, easy anger and difficulty interacting acceptably with people in position of authority was a central reason for his inability to maintain employment.

In July 2013 correspondence, W.K.M., M.A. stated that the during counseling sessions, the Veteran struggled with anger management.  The counselor indicated that based on the Veteran's health condition and current abilities he was unemployable.

On December 2013 VA examination, the VA examiner confirmed and continued the PTSD diagnosis and reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted, however, that these symptoms did not prevent the Veteran from obtaining or maintaining gainful employment.

In June 2014, the Veteran provided testimony at a Board videoconference hearing.  At that time, the Veteran reported that he continues to experience increased anger issues, especially when he cannot remember things.  He testified that when he gets so angry that his blood pressure increases.  He also testified that he throws objects.  He indicated that he was a carpenter by trade, and that the only job he could possible do was using a riding lawn mower mowing lawns, as he experiences chest pain with any type of exertion.  He also noted that he was not currently being paid for mowing lawns.  The Veteran indicated that his non-service connected tremors do not interfere with him working, and that his non-service connected seizures were under control with medication.

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected PTSD and IHD.  

The Veteran is competent to report the nature and severity of his service-connected disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

In addition, the Board finds the Veteran's hearing testimony, as well as the July 2012 and August 2012 vocational rehabilitation findings; the March 2013 statement from H.H., M.D.; and the July 2013 statement from Mr. W.K.M. very credible with respect to the significant limitations the Veteran experiences as a result of the service-connected PTSD and IHD.  Indeed, the Board notes that the Veteran has provided consistent complaints of increased anger and irritability, and statements from the aforementioned providers reiterate the Veteran's increased anger, and irritability.  Moreover, the Board notes that the only job the Veteran is currently doing, is mowing lawns without compensation.  Such does not equate to substantially gainful employment.

In sum, while the VA examiners have opined that the Veteran's service-connected disabilities, alone, does not render him unemployable, the Board finds the preponderance of the lay evidence, as detailed above, raises a reasonable doubt as to whether the Veteran's service-connected disabilities prevent him from performing substantial gainful employment.  Based on this evidence and without finding error in the RO's previous action, the Board will exercise its discretion and find that the preponderance of the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

Therefore, entitlement to a total disability rating based upon individual unemployability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


